FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

L. M., a minor by and through his      
Guardian Ad Litem, SAM M. and
MARIETTE M.; SAM M., on his own
behalf; MARIETTE M., on her own
behalf,                                      No. 07-55469
               Plaintiffs-Appellees,          D.C. No.
                v.                         CV-06-03049-ABC
CAPISTRANO UNIFIED SCHOOL
DISTRICT,
             Defendant-Appellant.
                                       

L. M., a minor by and through his      
Guardian Ad Litem, SAM M. and
MARIETTE M.; SAM M., on his own
behalf; MARIETTE M., on her own
behalf,                                      No. 07-55585
               Plaintiffs-Appellees,          D.C. No.
                v.                         CV-06-03049-ABC
CAPISTRANO UNIFIED SCHOOL
DISTRICT,
             Defendant-Appellant.
                                       




                            11005
11006 Lans. Ch. M. v. CAPISTRANO USD



L. M., a minor by and through his      
Guardian Ad Litem, SAM M. and
MARIETTE M.; SAM M., on his own
behalf; MARIETTE M., on her own
behalf,                                      No. 07-55758
              Plaintiffs-Appellants,          D.C. No.
                v.                         CV-06-03049-ABC
CAPISTRANO UNIFIED SCHOOL
DISTRICT,
              Defendant-Appellee.
                                       

L. M., a minor by and through his      
Guardian Ad Litem, SAM M. and
MARIETTE M.; SAM M., on his own
behalf; MARIETTE M., on her own              No. 07-56373
behalf,
               Plaintiffs-Appellees,          D.C. No.
                                           CV-06-03049-ABC
                v.                            OPINION
CAPISTRANO UNIFIED SCHOOL
DISTRICT,
             Defendant-Appellant.
                                       
        Appeal from the United States District Court
           for the Central District of California
        Audrey B. Collins, District Judge, Presiding

                  Argued and Submitted
            June 3, 2008—Pasadena, California

                   Filed August 19, 2008

 Before: Diarmuid F. O’Scannlain and Richard C. Tallman,
                     L. M. v. CAPISTRANO USD                   11007
           Circuit Judges, and James K. Singleton,*
                     Senior District Judge.

                   Opinion by Judge Tallman




   *The Honorable James K. Singleton, United States District Judge for
the District of Alaska, sitting by designation.
                   L. M. v. CAPISTRANO USD                11009


                         COUNSEL

S. Daniel Harbottle, Rutan & Tucker, LLP, Costa Mesa, Cali-
fornia, for the defendant-appellant/appellee.

Bruce E. Bothwell, Law Office of Bruce E. Bothwell, Long
Beach, California, for the plaintiff-appellee/appellant.


                          OPINION

TALLMAN, Circuit Judge:

   L.M. is the autistic child of two loving parents, Samuel and
Mariette (collectively “Parents”), who have spared no expense
to obtain private in-home treatment for their developmentally
disabled son. The local Capistrano Unified School District
(“District”) balked at the idea of continuing the in-home edu-
cational plan at public expense and offered an alternative
plan. The matter ended up before an administrative law judge
in California who conducted a four-day evidentiary hearing to
resolve the dispute, ultimately ruling in favor of the District.

  We must decide whether the district court clearly erred by
reversing the state administrative agency’s finding that a pro-
cedural violation of the Individuals with Disabilities Educa-
11010 Lans. Ch. M. v. CAPISTRANO USD
tion Act (“IDEA”), 20 U.S.C. §§ 1400-1482, amounted to
harmless error. The answer depends on whether the District
significantly restricted Parents’ right to participate in their dis-
abled child’s Individual Educational Program (“IEP”) by lim-
iting Parents’ classroom observational opportunities to twenty
minutes, when the District observed the child in his private
education program for up to three hours. The district court
had jurisdiction under 28 U.S.C. § 1331 and 20 U.S.C.
§ 1415(i)(3). We have appellate jurisdiction under 28 U.S.C.
§ 1291.

   In reversing the administrative agency, the district court
failed to properly consider whether Parents’ right to partici-
pate was “significantly affected.” In other words, the district
court failed to consider whether the District’s policy of limit-
ing Parents’ classroom observational opportunities to twenty
minutes was harmless because Parents nevertheless had a full
opportunity to participate in the process to fashion an appro-
priate educational plan for L.M. with help from an informed
and knowledgeable expert. There is no evidence to support a
finding that Parents’ right to participate was significantly
affected. We therefore reverse the district court’s order requir-
ing the District to reimburse Parents for the cost of in-home
services and vacate its subsequent award of attorneys’ fees to
Parents as the prevailing party. We also affirm the district
court’s denial of a “stay put” order requiring the District to
reimburse Parents for continuing education expenses beyond
that covered in its original order.

                                 I

  In July 2004, a pediatric neurologist diagnosed L.M., then
two and one-half years old, with autism. L.M. began receiving
early intervention services from the Regional Center of
Orange County in late August 2004. Through the early inter-
vention services, L.M. received speech-language therapy,
occupational therapy, and started a one-to-one in-home
behavioral program. Autism Comprehensive Educational Ser-
                       L. M. v. CAPISTRANO USD                        11011
vices (“ACES”), a non-public agency, administered L.M.’s
private behavioral program. In December 2004, L.M.’s par-
ents began paying ACES for a few additional hours of one-to-
one services per week, eventually increasing his one-to-one
services to twenty-five hours per week.

   In November 2004, Parents met with the District’s school
psychologist Luisa Martinez to begin discussing L.M.’s tran-
sition to the District on his third birthday. In December and
January, the District conducted several observations of L.M.
during his in-home education services. On January 10, 2005,
L.M.’s IEP team met to discuss L.M.’s assessment results and
initial placement in the District.1 The District offered to place
L.M. in the Palisades Elementary School, provide individual
intensive behavior instruction for four hours per week,
speech-language therapy for two thirty-minute sessions per
week, occupational therapy for thirty minutes per week, and
extended school year services. Parents attended the meeting,
asked questions, but did not indicate whether they approved
of the District’s proposed program.

   L.M. turned three-years-old on January 22, 2005, but did
not begin attending school in the District. Parents continued
to fund the one-to-one services provided from ACES. After
the initial IEP meeting, Parents twice visited the proposed
school, once with the principal and once with Dr. Melanie
   1
     An IEP is a written statement developed for each disabled child by an
“IEP team” that typically consists of the parents, a special education
teacher, a representative of the local education agency, an expert, and
when appropriate, the child. 20 U.S.C. § 1414(d); Christoper S. v. Stanis-
laus County Office of Educ., 384 F.3d 1205, 1208 n.1 (9th Cir. 2004).
Some of the information the IEP must contain includes: (1) information
regarding the child’s present levels of performance; (2) a statement of
annual goals and short-term instructional objectives; (3) a statement of the
special educational and related services to be provided to the child; (4) an
explanation of the extent to which the child will not participate with non-
disabled children in the regular class; and (5) objective criteria for measur-
ing the child’s progress. 20 U.S.C. § 1414(d).
11012 Lans. Ch. M. v. CAPISTRANO USD
Lenington, a licensed psychologist. Dr. Lenington asked to
observe the proposed program for a continuous ninety-minute
period, but was limited to twenty-minute increments because
of a district-wide policy.2 Dr. Lenington never returned to
conduct further observations after her initial twenty-minute
visit.

   In February and March 2005, District psychologist Marti-
nez attempted to contact Parents to discuss the IEP offer. The
Parents did not respond, and in March 2005, they filed a
request for a due process hearing pursuant to 20 U.S.C.
§ 1415(f), alleging that the proposed IEP offer denied L.M. a
free appropriate public education (“FAPE”).3 In response to
the due process request, on April 7, 2005, the District sent a
letter to Parents offering additional services including more
tutoring in the home and a formal transition plan.

  In June 2005, the IEP team met for a second IEP meeting.
During this meeting L.M.’s father, Samuel, asked several
  2
     To limit classroom disruption, the District did not allow classroom
observations to extend beyond twenty minutes. However, Dr. Lenington
could have returned anytime for another twenty-minute observation
period. She chose not to do so because of the time and expense involved
in commuting to and from the school.
   3
     The IDEA guarantees all disabled children a FAPE, which “empha-
sizes special education and related services designed to meet their unique
needs and prepare them for further education, employment, and indepen-
dent living.” 20 U.S.C. § 1400(d)(1)(A). The IDEA defines FAPE as
      special education and related services that—
          (A) have been provided at public expense, under public
          supervision and direction, and without charge;
          (B)   meet the standards of the State educational agency;
          (C) include an appropriate preschool, elementary school, or
          secondary school education in the State involved; and
          (D) are provided in conformity with the individualized edu-
          cation program required under section 1414(d) of this title.
20 U.S.C. § 1401(9).
                      L. M. v. CAPISTRANO USD                        11013
pointed questions regarding the research supporting the Dis-
trict’s program. After some discussion, District staff objected
to Samuel’s questions because they felt interrogated. When
District staff attempted to change the subject to topics specific
to L.M., Samuel objected, and stated that the last two minutes
of the meeting should be used to talk about the District’s top-
ics. In September 2005, Parents enrolled L.M. in the Center
for Autism and Related Disorders program.

   The California due process hearing took place in February
2006. The hearing lasted four full days and twelve witnesses
were called. During the hearing and in her subsequent Opin-
ion, Administrative Law Judge (“ALJ”) Suzanne B. Brown
addressed four separate issues: (1) whether the District
offered L.M. a FAPE in the least restrictive environment from
January 22, 2005, through April 7, 2005; (2) whether the Dis-
trict offered L.M. a FAPE in the least restrictive environment
from April 7, 2005, through June 7, 2005; (3) whether the
District offered L.M. a FAPE in the least restrictive environ-
ment from June 7, 2005, to February 2006; and (4) whether
L.M. is entitled to reimbursement for privately funded ser-
vices and prospective placement with his service providers.

   The ALJ concluded that the District failed to offer L.M. a
FAPE from January 22, 2005, to April 7, 2005, because the
District had not clearly offered thirty minutes of weekly indi-
vidual speech-language therapy4 and because the District’s
proposed IEP lacked a transition plan that was designed to
address L.M.’s unique needs.5 Although the District offered
Parents an IEP with a transition plan on April 7, 2005, the
new IEP still neglected to provide L.M. with the necessary
thirty minutes of weekly individual speech-language therapy.
  4
     Although the District offered two thirty-minute sessions of speech-
therapy, it did not specifically offer at least one thirty-minute session of
individual speech-language therapy.
   5
     The District did not appeal the ALJ’s findings regarding these viola-
tions.
11014 Lans. Ch. M. v. CAPISTRANO USD
Therefore, the ALJ concluded that the District also failed to
offer L.M. a FAPE in the least restrictive environment from
April 7, 2005, to June 7, 2005. As a result of these procedural
violations, the ALJ ordered the District to reimburse Parents
for the cost of providing the in-home program from January
22, 2005, to April 7, 2005. The ALJ also ordered the District
to reimburse Parents for the cost of providing one hour of
speech-language therapy per week from January 22, 2005, to
July 22, 2005, and from the start of the 2005-2006 school year
until the date of the ALJ’s decision filed March 28, 2006.

   The ALJ also determined that the District violated Califor-
nia Education Code section 56329(c)6 when it limited Dr.
Lenington’s classroom observation time to twenty-minute
increments, but the ALJ nevertheless concluded that the pro-
cedural flaw in the development of the IEP was harmless and
did not amount to the denial of a FAPE. The ALJ determined
that Parents still had the opportunity to participate in the “due
process hearing with an expert witness prepared to provide a
knowledgeable opinion about the proposed placement.” The
ALJ noted that Dr. Lenington admitted during her testimony
  6
   California Education Code section 56329(c) provides:
      If the parent or guardian obtains an independent educational
      assessment at private expense, the results of the assessment shall
      be considered by the public education agency with respect to the
      provision of free appropriate public education to the child, and
      may be presented as evidence at a due process hearing pursuant
      to Chapter 5 (commencing with Section 56500) regarding the
      child. If a public education agency observed the pupil in conduct-
      ing its assessment, or if its assessment procedures make it per-
      missible to have in-class observation of a pupil, an equivalent
      opportunity shall apply to an independent educational assessment
      of the pupil in the pupil’s current educational placement and set-
      ting, and observation of an educational placement and setting, if
      any, proposed by the public education agency, regardless of
      whether the independent educational assessment is initiated
      before or after the filing of a due process hearing proceeding.
(Emphasis added.)
                   L. M. v. CAPISTRANO USD                11015
that she “was still able to develop opinions about the [Palisade
program], advise the parents regarding [Palisade], and give
informed testimony at the hearing regarding the [Palisade pro-
gram].” Moreover, “given Dr. Dores’ [(the District’s expert)]
extensive knowledge about the [Palisade program], [the ALJ
believed that] an additional 70 minutes of Dr. Lenington’s
observations likely would not have significantly affected the
weight given to her testimony regarding the appropriateness
of the [Palisade program].”

   Ultimately, the ALJ did not find a procedural or substantive
violation of the IDEA that would allow Parents to receive
reimbursement of the costs of in-home care after April 7,
2005. The ALJ also declined to find that L.M. is entitled to
prospective placement with his current providers since she
determined that the District’s proposed IEP amounted to a
substantively viable FAPE.

   Parents challenged the ALJ’s decision to the United States
District Court for the Central District of California. Primarily
at issue in this appeal is whether the district court clearly
erred in reversing the ALJ’s finding of harmlessness with
regards to the District’s technical violation of section
56329(c). The district court concluded that the limitation
amounted to more than a “mere technical violation” since it
“constitute[d] a procedural violation of the IDEA by depriv-
ing [Parents] of the right to meaningfully participate in the
IEP process.” By limiting Dr. Lenington’s ability to observe
the Palisades program, the District “frustrated the purpose of
Cal. Edu. Code § 56329 by denying [Parents] the opportunity
to gather evidence regarding the appropriateness [of] placing
[L.M.] at Palisades.” The district court ordered the District to
reimburse Parents for the cost of all in-home services received
between January 22, 2005, until the date the District properly
prepared an IEP. The district court remanded the case to the
11016 Lans. Ch. M. v. CAPISTRANO USD
ALJ for a determination on the reimbursement amount. The
District timely appealed.7

                                    II

   A party aggrieved by the findings and decision of an ALJ
in a due process hearing may seek review through a civil
action in United States district court. 20 U.S.C. § 1415(i)(2).
The IDEA provides that in reviewing a due process hearing,
the district court:

      [1]   shall receive the records of the administrative
            proceedings;

      [2]   shall hear additional evidence at the request of
            a party; and

      [3]   basing its decision on the preponderance of the
            evidence, shall grant such relief as the court
            determines appropriate.

20 U.S.C. § 1415(i)(2)(C).

   In reviewing administrative decisions, the district court
must give “due weight” to the state’s judgments of education
policy. Bd. of Educ. of the Hendrick Hudson Cent. Sch. Dist.
v. Rowley, 458 U.S. 176, 206 (1982); County of San Diego v.
Cal. Special Educ. Hearing Office, 93 F.3d 1458, 1466 (9th
Cir. 1996). In recognition of the administrative agency’s
expertise, the court “must consider [the agency’s] findings
carefully and endeavor to respond to the hearing officer’s res-
olution of each material issue.” County of San Diego, 93 F.3d
at 1466 (internal quotation marks omitted). Although the dis-
trict court “is free to determine independently how much
  7
   Including attorneys’ fees, the District was ultimately ordered to pay
approximately $215,000 to Parents. In appeal No. 07-55585 and No. 07-
56373, the District appeals the district court’s award of attorneys’ fees.
                   L. M. v. CAPISTRANO USD                11017
weight to give the administrative findings” the “courts are not
permitted simply to ignore [them].” Id. (internal quotation
marks omitted). A district court shall accord more deference
to administrative agency findings that it considers “thorough
and careful.” Capistrano Unified Sch. Dist. v. Wartenberg, 59
F.3d 884, 892 (9th Cir. 1995). The ALJ’s twenty-page Opin-
ion certainly meets that standard in our judgment. We review
for clear error a district court’s findings of fact in an IDEA
case. Id.

                              III

   [1] The IDEA assures that all disabled children receive a
FAPE through IEPs. 20 U.S.C. § 1400(d)(1)(A). As a part of
their FAPE, the IDEA guarantees certain procedural safe-
guards for the disabled child and his or her parents. 20 U.S.C.
§ 1415(a); W.G. v. Bd. of Trs. of Target Range Sch. Dist. No.
23, 960 F.2d 1479, 1483 (9th Cir. 1992) (“Target Range”),
superseded by statute on other grounds by Individuals with
Disability Education Act Amendments of 1997, Pub. L. 105-
17, § 614(d)(1)(B), 111 Stat. 37. “Central among the safe-
guards is the process of developing an [IEP] for each child.”
Id. (citing 20 U.S.C. §§ 1401(a)(18)(D), 1412(1)); see also
Rowley, 458 U.S. at 181 (stating that in reviewing an IDEA
case, a court must first determine whether “the State complied
with the procedures set forth in the Act”).

   [2] Procedural flaws in the IEP process do not always
amount to the denial of a FAPE. Target Range, 960 F.2d at
1484; see also M.L. v. Federal Way Sch. Dist., 394 F.3d 634,
652 (9th Cir. 2005) (plurality) (Gould, J., concurring) (citing
28 U.S.C. § 2111). Once we find a procedural violation of the
IDEA, we must determine whether that violation affected the
substantive rights of the parent or child. M.L., 394 F.3d at 652
(Gould, J., concurring); Target Range, 960 F.2d at 1484; see
also Shapiro v. Paradise Valley Unified Sch. Dist., 317 F.3d
1072, 1079-80 (9th Cir. 2003), superseded on other grounds
by 20 U.S.C. § 1414(d)(1)(B) (2003); Amanda J. v. Clark
11018 Lans. Ch. M. v. CAPISTRANO USD
County Sch. Dist., 267 F.3d 877, 891-92 (9th Cir. 2001).
“[P]rocedural inadequacies that result in the loss of educa-
tional opportunity, or seriously infringe the parents’ opportu-
nity to participate in the IEP formulation process, clearly
result in the denial of a FAPE.” Target Range, 960 F.2d at
1484 (citations omitted). Here, Parents do not contend that by
limiting Dr. Lenington’s ability to observe, the District caused
“a lost educational opportunity.” Therefore, we are concerned
only with whether the procedural violation “significantly
restricted” Parents’ participation in the IEP process. See M.L.,
394 F.3d at 653 (Gould, J., concurring); Target Range, 960
F.2d at 1484.

   [3] California Education Code section 56329(c) provides
that “[i]f a public education agency observed the pupil in con-
ducting its assessment . . . an equivalent opportunity shall
apply to an independent educational assessment” for the par-
ents with regards to observation of the proposed educational
placement and setting. The purpose of section 56329(c) is to
level the playing field between the parents and a more knowl-
edgeable school district. Benjamin G. v. Special Educ. Hear-
ing Office, 131 Cal. App. 4th 875, 881 (Cal. Ct. App. 2005).
“IDEA acknowledges the fact that school districts have better
access to information and more educational expertise than
parents and thus provides for a ‘due process’ hearing to ‘level
the playing field’ by permitting the parents to present all the
evidence they can muster to challenge the district’s decision.”
Id. “To that end, IDEA gives the child and his parents the
right to be advised by experts, to have those experts testify at
their due process hearing, and to have someone other than a
district employee as a hearing officer.” Id.

  The ALJ concluded that the District’s time limitation, while
a violation of California Education Code section 56329(c),
did not so undermine the statute’s purpose as to deprive Par-
ents of their right to participate in the due process hearing
with an independent, knowledgeable expert. Indeed, as Dr.
Lenington testified, even with the time limitation, she was
                   L. M. v. CAPISTRANO USD                 11019
still able to develop opinions, advise Parents, and give
informed testimony at the hearing. Having heard all of the
live testimony, and having concluded that the District’s expert
—who had extensive knowledge about the Palisade program
—was more credible, the ALJ concluded that an additional
seventy minutes of observation “likely would not have signifi-
cantly affected the weight” she gave to Dr. Lenington’s testi-
mony.

   Despite concluding that the ALJ’s careful and thorough
opinion deserved “substantial deference,” the district court
rejected the ALJ’s assessment and held that the District’s pro-
cedural violation deprived Parents of their right to “meaning-
fully participate in the IEP process.” Relying on Benjamin G.,
the district court held that the District “not only technically
violated [section 56329],” it “also frustrated the purpose of
[that section] by denying [Parents] the opportunity to gather
evidence regarding the appropriateness [of] placing [L.M.] at
Palisades.” According to the district court, this arose to more
than a “mere technical violation” because some of the most
important procedural safeguards are those that protect a par-
ent’s right to participate. The district court also noted that the
ALJ concluded Dr. Lenington was “ ‘not particularly familiar
with [Palisades] or other components of the District’s pro-
gram, and thus [her] testimony regarding the District’s pro-
gram carried less weight than that of [the District’s expert,]
Dr. Dores, who helped to design the program and continues
to supervise it.’ ” Although the district court did not disagree
with the ALJ’s assessment of the knowledge and credibility
of the witnesses, it disagreed with the ALJ’s conclusion that
the procedural violation did not deprive Parents of their right
to “meaningfully participate in the IEP process.”

   [4] The district court misconstrued the ALJ’s findings, and
in doing so, it failed to properly apply the harmless error anal-
ysis required by our precedent. Not all procedural flaws result
in the denial of a FAPE. We have never adopted as precedent
the structural defect approach discussed by Judge Alarcón in
11020 Lans. Ch. M. v. CAPISTRANO USD
M.L. v. Federal Way School District, 394 F.3d 634 (9th Cir.
2005) (plurality). See id. at 652-52 (Gould, J., concurring).
Our precedent is clear: a procedural violation may be harm-
less, and we must consider whether the procedural error either
resulted in a loss of educational opportunity or significantly
restricted parental participation. Id.; Shapiro, 317 F.3d at
1079-80; Amanda J., 267 F.3d at 891-92; Target Range, 960
F.2d at 1484.

   [5] Although the district court properly recognized that Par-
ents have a substantial right to participate in the IEP process,
it neglected to consider whether Parents’ right was signifi-
cantly affected by the District’s procedural violation. In an
action for judicial review of an administrative decision, the
burden of persuasion rests with the party challenging the
ALJ’s decision. Clyde K. v. Puyallup Sch. Dist., No. 3, 35
F.3d 1396, 1399 (9th Cir. 1994), superseded on other grounds
as recognized in M.L., 341 F.3d at 1063 n.7. Parents fail to
present any evidence that undermines the ALJ’s credibility
findings, or proffer any evidence that they could have found
had they received more classroom observation time. Dr. Len-
ington could have gone back on other occasions for more
twenty-minute visits. Dr. Lenington also conceded that she
was able to provide Parents with an informed and independent
opinion, and Parents presented the opinion of Dr. Lenington
during the due process hearing. Having heard all of the testi-
mony, the ALJ determined that there was likely nothing Dr.
Lenington could have discovered during an additional seventy
minutes of observation time that would have changed the
ALJ’s ultimate opinion that placement in Palisade was appro-
priate for L.M. Because we conclude that there is nothing in
the record to support a finding that the procedural flaw during
the development of L.M.’s IEP deprived Parents of their right
to meaningfully participate in the due process hearing, we
conclude that the district court’s finding to the contrary was
clearly erroneous.8
  8
    Because we reverse the district court’s underlying order granting Par-
ents reimbursement for a procedural violation, we vacate the order grant-
ing Parents attorneys’ fees as the prevailing party (Nos. 07-55585/07-
56373).
                   L. M. v. CAPISTRANO USD               11021
                              IV

   [6] In appeal No. 07-55758, Parent’s challenge the district
court’s denial of a “stay put” order pursuant to 20 U.S.C.
§ 1415(j). The “pendent placement” or “stay put” provision
requires the child to remain in his “current educational place-
ment” during the course of administrative and judicial pro-
ceedings. Id.; Susquenita Sch. Dist. v. Raelee S., 96 F.3d 78,
82 (3d Cir. 1996). Section 1415(j) states:

    Except as provided in subsection (k)(4) of this sec-
    tion, during the pendency of any proceedings con-
    ducted pursuant to this section, unless the State or
    local educational agency and the parents otherwise
    agree, the child shall remain in the then—current
    educational placement of the child, or, if applying
    for initial admission to a public school, shall, with
    the consent of the parents, be placed in the public
    school program until all such proceedings have been
    completed.

The IDEA does not define the phrase, “current educational
placement.” However, courts have generally interpreted the
phrase to include:

    (1) “typically the placement described in the child’s
    most recently implemented IEP,” Johnson v. Special
    Educ. Hearing Office, 287 F.3d 1176, 1180 (9th Cir.
    2002); (2) “the operative placement actually func-
    tioning at the time . . . when the stay put provision
    of the IDEA was invoked,” Drinker v. Colonia Sch.
    Dist., 78 F.3d 859, 867 (3d Cir. 1996); and (3) “[the
    placement at the time of] the previously imple-
    mented IEP,” Thomas v. Cincinnati Bd. of Educ.,
    918 F.2d 618, 625 (6th Cir. 1990).

Mackey v. Bd of Educ., 386 F.3d 158, 163 (2d Cir. 2004)
(alterations in original). A court-approved placement can also
11022 Lans. Ch. M. v. CAPISTRANO USD
be considered the student’s “current educational placement.”
Id.

   Parents may also invoke the stay put provision at the time
the student is applying for initial admission to a pubic school.
If the parents disagree with the school’s initial proposed
placement, the parents may consent to the student being
placed in a public school during the pendency of the adminis-
trative proceedings. See 20 U.S.C. § 1415(j).

   [7] Here, there is no functioning IEP. At the time this litiga-
tion commenced, L.M. was making his initial application for
public school. However, rather than consenting to L.M. being
placed in a public school during the duration of the litigation,
Parents unilaterally placed L.M. in a private program. There-
fore, the only viable argument Parents have for a “stay put”
order is to contend that the district court approved the private
placement in its March 13, 2007, reimbursement order. See
Mackey, 386 F.3d at 163 (“ ‘once the parents’ challenge [to
a proposed IEP] succeeds . . . , consent to the private place-
ment is implied by law, and the requirements of § 1415(j)
become the responsibility of the school district.’ ” (alterations
in original) (quoting Bd. of Educ. v. Schutz, 290 F.3d 476, 484
(2d Cir. 2002)); Clovis Unified Sch. Dist. v. Cal. Office of
Admin. Hearing, 903 F.2d 635, 641 (9th Cir. 1990) (per
curiam) (discussing School Committee of the Town of Bur-
lington v. Massachusetts Department of Education, 471 U.S.
359 (1985), and concluding that “once the State educational
agency decided that the parents’ placement was the appropri-
ate placement, it became the ‘then current educational place-
ment’ within the meaning of section 1415”). Parents argue
that their private placement is L.M.’s “current educational
placement” because they have prevailed before the district
court in their procedural challenge to the District’s proposed
IEP. See Mackey, 386 F.3d at 163

   [8] In light of our holding that the district court clearly
erred in reversing the ALJ’s finding that the District’s proce-
                   L. M. v. CAPISTRANO USD                11023
dural violation was harmless, we need not address the merits
of Parents’ argument. Parents can no longer argue that they
have prevailed in their procedural challenge to the IEP, or that
the district court had “determined that L.M.’s privately funded
educational services were appropriate.” Because Parents have
no basis to contend that their private placement is L.M.’s
“current educational placement,” we affirm the district court’s
denial of a “stay put” order.

                               V

   The district court neglected to give the ALJ’s careful and
thorough assessment of the harmlessness of the District’s pro-
cedural violation the substantial deference it deserved. Parents
participated in the due process hearing with an informed,
knowledgeable, independent expert. There is nothing in the
record to suggest that an additional seventy minutes of contin-
uous observation time would have provided any information
that would have undermined the ALJ’s credibility findings.
Because the district court failed to consider whether Parents’
substantial rights were significantly affected, and because
there is nothing in the record to support a conclusion that they
were, we conclude that the district court’s factual findings
were clearly erroneous. We reverse the district court’s reim-
bursement order (No. 07-55469) and vacate its award of attor-
neys’ fees (Nos. 07-55585/07-56373). We affirm the district
court’s denial of a “stay put” order (No. 07-55758). Each
party shall bear its own costs on appeal.

  REVERSED (No. 07-55469); VACATED (Nos. 07-
55585/07-56373); AFFIRMED (No. 07-55758).